Citation Nr: 1210599	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for malaria.

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder.

4.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran filed a substantive appeal in April 2011 in connection with a claim of entitlement to a compensable evaluation for residual scar for dermatofibrosarcoma protuberans of the right shoulder.  However, the RO determined the substantive appeal was not timely and considered it as a new claim for an increased evaluation and issued a rating decision in May 2011 denying a compensable evaluation for residual scar for dermatofibrosarcoma protuberans of the right shoulder.  Therefore, the Board does not have jurisdiction over this claim.

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus; entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder; and entitlement to an initial disability rating in excess of 30 percent for coronary artery disease are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not show a current diagnosis of malaria.



CONCLUSION OF LAW

Malaria was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2008 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's March 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  
Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as available VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA examination in May 2010 to ascertain the etiology of any malaria found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This medical examination was based upon a complete review of the Veteran's claims file, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain tropical diseases, including malaria, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A January 1971 service treatment report noted that malaria chemoprophylaxis was completed in November 1970.

The Veteran underwent a VA general medical examination in May 2010.  The Veteran reported that he was treated for malaria while serving in Vietnam and again had recurrence of malaria after he returned from Vietnam in 1970.  He stated that he had been fine for nearly 20 years, but had a case of severe fever in 1991.  The Veteran denied any subsequent history of recurrence of malaria fever since 1992.  No chronic residuals related to malaria have been shown.  The examiner noted that the Veteran was not anemic and not taking any medications for anemia.  The Veteran stated that there were no other chronic residual problems related to malaria, and at present the condition was asymptomatic.  The examiner found no fever or chills typical of malaria.  The examiner noted that malaria was treated and resolved in service per the Veteran's reported history and the January 1971 service treatment report documented malaria chemoprophylaxis, completed in November 1970.  While the Veteran gave a history of recurrence of malaria in 1991, the examiner noted that there were no post-service medical records pertaining to the recurrence of malaria.  The Veteran denied any malaria fever or residuals of the malaria since 1992.  On clinical examination, the examiner found that there was no evidence of malaria or its residuals.

As such, while it is not disputed that the Veteran had malaria in service, the medical evidence of record does not show, and the Veteran does not contend, a current diagnosis of malaria or any residuals thereof.  "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for malaria is not warranted.

As there is no medical evidence that provides a current diagnosis of malaria or residuals thereof, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for malaria is not warranted.


ORDER

Service connection for malaria is denied.


REMAND

The Veteran was afforded VA examinations in December 2008 and May 2010 in conjunction with the remaining claims on appeal.  However, with regard to hypertension, the Board finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The VA examiners opined that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus, Type II.  However, both VA examiners provided no explanation of the basis for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

A review of the record reveals that additional private medical records relating to the Veteran's posttraumatic stress disorder and coronary artery disease are available that have not been obtained.  Specifically, the Veteran testified at the February 2010 RO hearing that he had been seen by a private psychiatrist or psychologist since 2007.  Additionally, on the May 2010 VA examination report, the Veteran reported that a detailed evaluation for chest pain, including a stress test and heart catheterization that were conducted in February 2009.  It was noted that the Veteran underwent an angioplasty, without stent placement, at that time.  However, the records relating to the claimed procedure performed in February 2009, as well as the stress test results, are not included in the claims file.  "When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the [Board] must seek to obtain those records."  Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, in order to comply with the duty to assist, an attempt should be made by the RO, with the assistance of the Veteran, to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him an opportunity to identify or submit any other pertinent VA and non-VA evidence in support of his claims.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physicians who have treated him for his hypertension, posttraumatic stress disorder, and coronary artery disease, specifically to include all relevant records from his private psychiatrist or psychologist and all records relating the Veteran's February 2009 angioplasty.  Regardless of the Veteran's response, the RO must attempt to obtain all VA medical records since March 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure such records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate examination to determine the etiology of hypertension.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether the Veteran's hypertension is related to his military service.  The examiner must also provide an opinion as to whether the Veteran's hypertension was caused by or aggravated by a service-connected disorder, to include the service-connected diabetes mellitus, type II.

A rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims that are the subject of this remand must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


